DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
Applicant argues that elements 10a and 10b are just supporting surfaces of a bush 10 which is also part of a bearing 9. Therefore, they are not sealing surfaces.
The Examiner respectfully disagrees.
Trappmann discloses the bush 10 having a center portion which is “highly elastic in the radial direction so that a bearing clearance can be avoided by a small amount of pre-stress or interference when the bearing is installed” in column 3, lines 19-22. As a result, the annular surfaces 10a and 10b not only function a bearing surfaces but also inherently function as sealing surfaces due to the elasticity of the bush 10. Therefore, the rejection is proper.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trappmann (3,674,377).
Trappmann discloses a stator vane assembly for an engine (Fig. 1), comprising a stator vane 4 of a stator vane row, the stator vane including a bearing journal 6; a casing 1 for the stator vane row, the casing including a bearing opening; wherein the stator vane is mounted adjustably on the casing by the bearing journal, which is rotatably mounted in the  bearing opening and passes through the bearing opening along a longitudinal axis; a sealing element 10 positioned in the bearing opening between the casing and the bearing journal, the sealing element including a sealing section having at least one chosen from at least on sealing ridge extending radially in relation to the longitudinal axis, and a longitudinally extending nonlinear slot; wherein the sealing element includes the at least one sealing ridge; wherein the at least one sealing ridge includes two sealing ridges 10a and 10b, which are arranged in series along the longitudinal axis.
	Regarding claim 2, the sealing element 10 inherently forms a labyrinth seal to avoid a leakage flow through the bearing opening along the bearing journal (the sealing element 10 is highly elastic in the radial direction; col. 3, lines 19-20).
	Regarding claim 4, the at least one sealing ridge 10b tapers in a direction of the bearing journal in at least one ridge direction (Fig. 1).
	Regarding claim 6, the at least one sealing ridge 10a and 10 b has an end region which rests in frictional engagement against an outer lateral surface of the bearing journal (Fig. 1) and which is inherently configured to be scraped off at least partially by adjustment of the bearing journal around the longitudinal axis during operation of the engine.
	Regarding claim 9, the stator vane further comprising a second one of the sealing element 13 (Fig. 1).

	Regarding claim 14, Trappmann discloses a gas turbine engine having stator vane assembly as discussed in the rejection of claim 1 above (col. 1, lines 23-24).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilminster (8,496,430).
Kilminster discloses a stator vane assembly for an engine (Fig. 3), comprising: a stator vane 21 of a stator vane row, the stator vane including a bearing journal 4; a casing 6 for the stator vane row, the casing including a bearing opening; wherein the stator vane is mounted adjustably on the casing by the bearing journal, which is rotatably mounted in the bearing opening and passes through the bearing opening along a longitudinal axis; a sealing element 12 positioned in the bearing opening between the casing and the bearing journal, the sealing element being disc shaped with a radially outwardly facing surface of the sealing element lying sealingly flat against a radially inwardly facing surface of the bearing opening (Fig. 3).

Allowable Subject Matter
Claims 5, 7, 8, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745